PER CURIAM.
Whereas, the judgment of this court was entered on the 5th day of March, 1963 (Fla.App., 150 So.2d 501), quashing the decision of the Florida Industrial Commission sitting as the Unemployment Compensation Board of Review, in the above styled cause; and
Whereas, on review of this court’s judgment,'by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 28, 1963 (155 So.2d 879), and mandate dated September 11, 1963, now lodged in this court, quashed this court's judgment and remanded the cause for the entry of an order affirming the decision of the Board in accordance -with the judgment of the Supreme Court of Florida;
Now, Therefore, It is Ordered that the mandate of this court issued in this cause on March 26, 1963, is withdrawn, the judgment of this court filed March 5, 1963, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the petition for writ of certiorari is denied;. costs allowed shall be taxed in the Florida Industrial Commission (Rule 3.16, subd. b, F.A.R., 31 F.S.A.).